Exhibit 10.3 [f8k_nulf082017.htm]

SETTLEMENT, GENERAL RELEASE AND CONVERSION AGREEMENT

 

THIS SETTLEMENT, GENERAL RELEASE AND CONVERSION AGREEMENT (the “Agreement”) is
made and entered into on July 20, 2017, by and among Sean Clarke, a resident of
the state of California, County of Orange (“Clarke ”) and NuLife Sciences Inc.,
a Nevada corporation (the “Company”). The Company and Clarke are collectively
referred to as the “Parties”.

 

WHEREAS, Clarke has served as the Sole Director and an officer of the Company
since its inception with only partial compensation, currently recorded on the
books of the Company at Fifty-Two Thousand Five Hundred Dollars ($52,500) as
accrued but unpaid compensation (the “Unpaid Accrued Fees”); and,

 

WHEREAS, as of the date hereof the Company continues to owe Clarke Fifty-Two
Thousand Five Hundred Dollars ($52,500) which the Parties now wish to settle;
and,

 

WHEREAS, in order to avoid the possible costs, burdens or distractions of
litigation, the Parties now desire, and through the execution of this Agreement,
intend to dispose of and resolve fully and completely any and all disputes,
claims, issues and differences between them, including, but not limited to,
those which have arisen or could have arisen relating in any way to the rights,
duties and obligations under the Advisory Agreement and the Amendment, and any
and all actual or implied claims, demands or causes of action asserted by the
Parties or which could have been asserted by or against the Parties in any
action or proceeding in any legal, administrative or other forum whatsoever.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Consideration to the Company.

 

1.1 Release, Termination, and Waiver.

 

Clarke, subject to the terms and conditions set forth herein, agrees:

 

1.1.1 Release in favor of the Company. Clarke, and each of his respective
agents, attorneys, insurers, heirs, assigns, beneficiaries, executors, trustees,
conservators, representatives, predecessors-in-interest, successors-in-interest,
and whomsoever may claim by, under or through him, and all persons acting by,
through, under or in concert with him (the “Releasing Parties”), and in doing so
hereby irrevocably and unconditionally forever releases, remise, acquits and
discharges the Company and all of its respective present, former or future
agents, representatives, employees, independent contractors, directors,
shareholders, officers, attorneys, insurers, subsidiaries, divisions, parents,
assigns, affiliates, predecessors and successors (collectively, the “Released
Parties”) from and against any and all Unpaid Accrued, debts, obligations,
losses, costs, promises, covenants, agreements, contracts, endorsements, bonds,
controversies, suits, actions, causes of action, misrepresentations, defamatory
statements, tortuous conduct,

 

 

acts or omissions, rights, obligations, liabilities, judgments, damages,
expenses, claims, counterclaims, cross-claims, or demands, in law or equity,
asserted or unasserted, express or implied, foreseen or unforeseen, real or
imaginary, alleged or actual, suspected or unsuspected, known or unknown,
liquidated or non-liquidated, of any kind or nature or description whatsoever,
arising from the beginning of the world through the date of this Agreement which
each of the Releasing Parties ever had, presently have, may have, or claim or
assert to have, or hereafter have, may have, or claim or assert to have, against
any of the Released Parties which arise out of or relate to Clarke’s involvement
with the Company.

 

1.1.2 Acknowledgements. Clarke acknowledges and understands that hereafter he
may discover or appreciate claims, facts, issues or concerns in addition to or
different from those that he now knows or believes to exist with respect to the
subject matter of this Agreement that, if known or suspected at the time of
execution of this Agreement, might have materially affected the settlement
embodied herein. Clarke nevertheless agrees that the general releases and
waivers described above apply to any such additional or different claims, facts,
issues or concerns.

 

1.1.2 Civil Code Section 1542. Clarke acknowledges that it has been advised by
its attorneys and are familiar with and understand the provisions of California
Civil Code Section 1542 as well as all similar provisions of federal law and
Nevada state law, if any, that may provide any right or benefit that is similar
in any material respect to California Civil Code Section 1542, which provides as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Clarke hereby voluntarily and expressly waives and relinquishes each and every
right or benefit which it may have under California Civil Code Section 1542 and
all applicable provisions of U.S. federal law and Nevada state law, if any, that
may provide any right or benefit that is similar in any material respect to the
rights and benefits afforded under California Civil Code Section 1542, to the
full extent that they may lawfully waive such rights. Clarke acknowledges that
he may hereafter discover facts in addition to or different from those which
they presently know or believe to be true regarding the subject matter of the
dispute and the other matters herein released, but agrees that he has taken that
possibility into account and that it is the intention of Clarke to fully,
finally and forever settle and release the Unpaid Accrued Fees and all other
claims , with any and all other debt, obligations and disputes between them, now
known or unknown, suspected or unsuspected, arising out of or in any way
relating to the matters released pursuant to this Agreement, and to terminate
any and all rights, duties and obligations of both the Company any Clarke under
any written or orals agreement other than this Agreement

 

 

 

2. Consideration to Clarke.

The Company, subject to the terms and conditions set forth herein, agrees:

2.1 The Company shall issue to Clarke Seven Thousand Five Hundred (7,500) shares
of the Company’s $0.001 par value Series A Convertible Preferred Stock which,
when delivered, will fully extinguish any and all debt of the Company to Clarke
thru the date hereof (the “Settlement Shares”) on the terms and conditions set
forth herein.

2.2 Release, Termination, and Waiver.

2.2.1 Release in favor of the Company. The Company, and each of its respective
agents, attorneys, insurers, heirs, assigns, beneficiaries, executors, trustees,
conservators, representatives, predecessors-in-interest, successors-in-interest,
and whomsoever may claim by, under or through them, and all persons acting by,
through, under or in concert with any of them (the “Releasing Parties”), and in
doing so hereby irrevocably and unconditionally forever releases, remise,
acquits and discharges the Company and all of its respective present, former or
future agents, representatives, employees, independent contractors, directors,
shareholders, officers, attorneys, insurers, subsidiaries, divisions, parents,
assigns, affiliates, predecessors and successors (collectively, the “Released
Parties”) from and against any and all Advisory Fees (as defined in the Advisory
Agreement and the Amendment), debts, obligations, losses, costs, promises,
covenants, agreements, contracts, endorsements, bonds, controversies, suits,
actions, causes of action, misrepresentations, defamatory statements, tortuous
conduct, acts or omissions, rights, obligations, liabilities, judgments,
damages, expenses, claims, counterclaims, cross-claims, or demands, in law or
equity, asserted or unasserted, express or implied, foreseen or unforeseen, real
or imaginary, alleged or actual, suspected or unsuspected, known or unknown,
liquidated or non-liquidated, of any kind or nature or description whatsoever,
arising from the beginning of the world through the date of this Agreement which
each of the Releasing Parties ever had, presently have, may have, or claim or
assert to have, or hereafter have, may have, or claim or assert to have, against
any of the Released Parties which arise out of or relate to the Advisory
Agreement and the Amendment.

2.2.2 Acknowledgements. The Company acknowledges and understands that hereafter
they may discover or appreciate claims, facts, issues or concerns in addition to
or different from those that they now know or believe to exist with respect to
the subject matter of this Agreement that, if known or suspected at the time of
execution of this Agreement, might have materially affected the settlement
embodied herein. Clarke nevertheless agrees that the general releases and
waivers described above apply to any such additional or different claims, facts,
issues or concerns.

 

 

2.2.3 Civil Code Section 1542. The Company acknowledges that it has been advised
by its attorneys and are familiar with and understand the provisions of
California Civil Code Section 1542 as well as all similar provisions of federal
law and Nevada state law, if any, that may provide any right or benefit that is
similar in any material respect to California Civil Code Section 1542, which
provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

The Company hereby voluntarily and expressly waives and relinquishes each and
every right or benefit which it may have under California Civil Code Section
1542 and all applicable provisions of U.S. federal law and Nevada state law, if
any, that may provide any right or benefit that is similar in any material
respect to the rights and benefits afforded under California Civil Code Section
1542, to the full extent that they may lawfully waive such rights. Clarke
acknowledges that it may hereafter discover facts in addition to or different
from those which they presently know or believe to be true regarding the subject
matter of the dispute and the other matters herein released, but agree that it
has taken that possibility into account and that it is the intention of Clarke
to fully, finally and forever settle and release the Unpaid Accrued Fees
together with any and all other debt, obligations and disputes between the
Parties, now known or unknown, suspected or unsuspected, arising out of or in
any way relating to the matters released pursuant to this Agreement, and to
terminate any and all rights, duties and obligations of both the Company any
Clarke under the Advisory Agreement.

3. Representations and Warranties of Clarke.

3.1 Exempt Transaction. Clarke understands that (i) the Settlement Shares have
not been registered or qualified under the Securities Act of 1933, as amended
(the “Securities Act”) or any state securities or “blue sky” laws, on the ground
that the sale provided for in this Agreement and the issuance of the securities
hereunder is exempt from registration and qualification under Sections 4(2) and
18 of the Securities Act, and (ii) Clarke’s reliance on such exemptions is
predicated on the Company’s representations set forth herein.

 

3.2 Investment Risk. Clarke acknowledges that an investment in Clarke involves
an extremely high degree of risk, lack of liquidity and substantial restrictions
on transferability and that Clarke may lose its entire investment in the
Settlement Shares.

 

3.3 Information. The Company has made available to Clarke or its advisors the
opportunity to obtain information to evaluate the merits and risks of the
investment in Clarke, and Clarke has received all information requested from
Clarke. Clarke has had an opportunity to ask questions and receive answers from
Clarke regarding the terms and conditions of the offering of the Settlement
Shares and the business, properties, plans, prospects, and financial condition
of Clarke and to obtain additional information as Clarke has deemed appropriate
for purposes of investing in the Settlement Shares pursuant to this Agreement.

 

 

 

3.4 Investment Experience. Clarke, personally or through advisors, has expertise
in evaluating and investing in private placement transactions of securities of
companies in a similar stage of development to Clarke and has sufficient
knowledge and experience in financial and business matters to assess the
relative merits and risks of an investment in Clarke. In connection with the
purchase of the Settlement Shares, Clarke has relied solely upon independent
investigations made by Clarke and has consulted his own investment advisors,
counsel and accountants. Clarke has adequate means of providing for current
needs and personal contingencies, has no need for liquidity, and can sustain a
complete loss of the investment in the Settlement Shares.

 

3.5 Investment Intent. The Settlement Shares which the Company is to issue
hereunder will be acquired for Clarke’s own account, for investment purposes,
not as a nominee or agent, and not with a view to or for sale in connection with
any distribution of the Settlement Shares in violation of applicable securities
laws.

 

3.6 No Agency Review. Clarke understands that no federal or state agency has
passed upon the Settlement Shares or made any finding or determination as to the
fairness of the investment in the Settlement Shares.

 

3.7 Accreditation. Clarke has served as an officer and the Cole Director of the
Company, and as such is deemed for the purposes of this Agreement as an
“Accredited Investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act, and the Settlement Shares are being issued upon
Clarkes knowledge of the Company and pursuant to Section 4(2) of the Securities
Act.

 

3.8 No Solicitation or Advertising. Clarke has not received any general
solicitation or general advertising concerning the Settlement Shares, nor is
Clarke aware of any such solicitation or advertising.

 

3.9 Restricted Securities. Clarke understands that the Settlement Shares will be
characterized as “restricted” securities under federal securities laws inasmuch
as they are being acquired in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Act only in certain limited circumstances. Clarke
agrees that he will not sell all or any portion of the Settlement Shares except
pursuant to registration under the Securities Act or pursuant to an available
exemption from registration under the Securities Act. Clarke understands and
acknowledges that all certificates representing the Settlement Shares shall bear
the following legend or a legend of similar import and that Clarke shall refuse
to transfer the Settlement Shares except in accordance with such restrictions:

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER CERTAIN STATE
SECURITIES LAWS. NO SALE OR TRANSFER OF THESE SHARES MAY BE MADE IN THE ABSENCE
OF (1) AN

 

 

EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR (2) AN OPINION OF COUNSEL THAT
REGISTRATION UNDER THE ACT OR UNDER APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED IN CONNECTION WITH SUCH PROPOSED SALE OR TRANSFER.”

 

4. Miscellaneous.

 

4.1 Representation by Counsel. The Parties acknowledge that they are executing
and delivering this Agreement with full knowledge of any and all rights which
they may have with respect to the claims and causes of action herein settled and
released. The Parties acknowledge that they are represented by and have
consulted with attorneys of their own choosing to the extent desired before
executing and delivering this Agreement in order to review this document and the
claims and causes of action being settled and released hereby and thereby, and
that they have had a reasonable and sufficient opportunity to do so.

 

4.2 Binding Effect of Agreement. This Agreement shall inure to the benefit of
the Released Parties, and shall be binding upon the Company and Clarke, and
their respective heirs, administrators, executors, representatives, attorneys,
agents, predecessors in interest (if any), successors, affiliates, assigns and
beneficiaries.

 

4.3 Expenses and Fees. Each Party shall bear its own attorney’s fees, costs and
expenses, and Green Autos, advisors and experts’ fees, costs and expenses,
arising or relating to the rights, duties and obligations under the Advisory
Agreement, the Fee Agreement, and the negotiation, execution and delivery of
this Agreement. The Parties expressly agree to waive all statutory, contractual
and/or common law rights to recover any attorney’s fees, costs and expenses, and
Green Autos, advisors and experts’ fees, costs and expenses, arising or relating
to the rights, duties and obligations under the Advisory Agreement, the Fee
Agreement, and the negotiation, execution and delivery of this Agreement.

 

4.4 Governing Law. The Parties agree that the validity, effect and construction
of this Agreement as well as any rights, duties and obligations thereunder, and
any disputes concerning any of the provisions of this Agreement or over the
negotiation or execution thereof, shall be interpreted under, governed by and
construed in accordance with the laws of the State of Nevada without regard to
conflict of laws provisions.

 

4.5 Dispute Resolution. Any dispute between any of the Parties concerning any of
the provisions of this Agreement or the rights, duties and obligations hereunder
shall be exclusively resolved in an action or proceeding brought against in the
state or federal courts of the State of California, County of Orange and each of
the parties hereby consents to the exclusive jurisdiction of such courts (and of
the appropriate appellate courts) in any such action or proceeding and waives
any objection to venue laid therein. The parties hereto each waive any claim
that such jurisdiction is not a convenient forum for any such action; provided,
however, that each party reserves the right to seek to remove the action or
proceeding from the state court to the federal court in such jurisdiction or
vice versa. Each party waives the right to a jury trial. The prevailing party in
any proceeding instituted to resolve any dispute between

 

 

any of the Parties arising out of or relating to this Agreement shall be
entitled, in addition to any award rendered, to all reasonable attorneys’ fees,
costs and expenses incurred in connection with any such proceeding.

 

4.6 Additional Documents. The Parties and their counsel agree to execute all
further and additional documents and to take such other acts necessary under the
circumstances to accomplish the purposes set forth in this Agreement.

 

4.7 Entire Agreement; Amendments. This Agreement, the exhibits hereto, the
documents referenced herein and the exhibits thereto, constitute the entire
understanding and agreement of the Parties with respect to the subject matter
hereof and thereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto and thereto. This Agreement may be
amended, altered, modified or waived, in whole or in part, only in a writing
executed by all the Parties to this Agreement. This Agreement may not be
amended, altered, modified or waived, in whole or in part, orally.

 

4.8 Severability. In the event that any one or more of the provisions contained
in this Agreement shall, for any reason, be declared in a legal forum to be
invalid, illegal, ineffective or unenforceable in any respect, such invalidity,
illegality, ineffectiveness or unenforceability shall not affect any other
provision of this Agreement, which Agreement shall remain in full force and
effect, valid and binding upon the Parties, and each of the provisions of this
Agreement shall be enforceable independently of any other provision of this
Agreement and independently of any other claim or cause of action.

 

4.9 Execution in Counterparts. This Agreement may be executed in several
counterparts, each of which shall be considered to be an original or total copy
of the Agreement. The Agreement shall become effective only upon its execution
by all Parties hereto.

 

4.10 Non-Waiver. The failure of any Party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

4.11 Titles. The titles of the Sections of this Agreement are inserted for
convenience only and shall not affect the meaning or construction of any of the
terms of this Agreement.

 

4.12 Acknowledgment. The Parties acknowledge that they have read this Agreement
and that they fully know, understand, and appreciate its contents and that they
have executed the same and make the settlement and release provided for herein
voluntarily and of their own free will.

 

 

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have each
executed this Agreement on the dates set forth below.

 

“Clarke”



_____________________
Name: Sean Clarke

 

 

The “Company”

NuLife Sciences Inc.



By: __________________
Name: Fred G. Luke

Title: President

 

